PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Behling et al.
Application No. 35/508,821
Filed: 8 Jul 2019
For Watch case

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.181(a), filed October 25, 2021, requesting that the holding of abandonment in the above-identified application be withdrawn.   This is also a decision on the concurrently filed conditional petition pursuant to 37 C.F.R. § 1.137(a) seeking the revival of this application.

The petition pursuant to 37 C.F.R. § 1.181(a) is DISMISSED.

The petition pursuant to 37 C.F.R. § 1.137(a) is GRANTED.

BACKGROUND

Both a notice of allowability and a notice of allowance and fee(s) due were mailed on May 21, 2021.  The issue fee was received on July 30, 2021.  The above-identified application became abandoned for failure to submit corrected drawings in a timely manner in reply to the aforementioned notice of allowability, which set a shortened statutory period for reply of three months.  No extensions of time are permitted for transmitting corrected drawings.1  Accordingly, the above-identified application became abandoned on August 22, 2021; afterwards, fourteen pages of corrected drawings were received on August 25, 2021 and a notice of abandonment was mailed on August 26, 2021.




RELEVANT STATUTE AND PORTIONS OF THE C.F.R.

35 U.S.C. § 133 sets forth, in toto:

Upon failure of the applicant to prosecute the application within six months after any action therein, of which notice has been given or mailed to the applicant, or within such shorter time, not less than thirty days, as fixed by the Director in such action, the application shall be regarded as abandoned by the parties thereto.

37 C.F.R. § 1.85(c) sets forth, in toto:

If a corrected drawing is required or if a drawing does not comply with § 1.84 or an amended drawing submitted under § 1.121(d) in a nonprovisional international design application does not comply with 
§ 1.1026 at the time an application is allowed, the Office may notify the applicant in a notice of allowability and set a three-month period of time from the mail date of the notice of allowability within which the applicant must file a corrected drawing in compliance with § 1.84 or 1.1026, as applicable, to avoid abandonment. This time period is not extendable under § 1.136 (emphasis added) (see § 1.136(c)).

37 C.F.R. § 1.134 sets forth, in toto:

An Office action will notify the applicant of any non-statutory or shortened statutory time period set for reply to an Office action. Unless the applicant is notified in writing that a reply is required in less than six months, a maximum period of six months is allowed.

37 C.F.R. § 1.135 sets forth, in toto:

(a) If an applicant of a patent application fails to reply within the time period provided under § 1.134 and § 1.136, the application will become abandoned unless an Office action indicates otherwise.
(b) Prosecution of an application to save it from abandonment pursuant to paragraph (a) of this section must include such complete and proper reply as the condition of the application may require. The admission of, or refusal to admit, any amendment after final rejection or any amendment not responsive to the last action, or any related proceedings, will not operate to save the application from abandonment.
(c) When reply by the applicant is a bona fide attempt to advance the application to final action, and is substantially a complete reply to the non-final Office action, but consideration of some matter or compliance with some requirement has been inadvertently omitted, applicant may (emphasis added) be given a new time period for reply under § 1.134 to supply the omission.




ANALYSIS OF THE PETITION PURSUANT TO 37 C.F.R. § 1.181(a)

The USPTO mailed a notice of allowability on May 21, 2021 which set a non-extendable three-month period for submitting corrected drawings.  When the three-month period expired and corrected drawings were not received, this application went abandoned.  It follows the record does not support a finding that the holding of abandonment should be withdrawn.

ANALYSIS OF THE PETITION PURSUANT TO 37 C.F.R. § 1.137(a)

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section; and; 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

37 C.F.R. § 1.137(a)(4) requires a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(a) was unintentional.  Since the statement contained in this petition varies from the language required by 37 C.F.R. § 1.137(a)(4), the statement contained in this petition is being construed as the statement required by 37 C.F.R. 
§ 1.137(a)(4) and Petitioner must notify the Office if this is not a correct interpretation of the statement contained in this petition.

With this petition, Petitioner has submitted the petition fee, a terminal disclaimer, and statement that is being construed as the proper statement of unintentional delay.

Office records show the fee that is associated with the filing of a terminal disclaimer was charged to Deposit Account number 

The corrected drawings received on August 25, 2021 serve as the required reply.

As such, requirements one, two, three, and four of 37 C.F.R. 
§ 1.137(a) have been met.  

CONCLUSION

The Office of Patent Publication will be notified of this decision, so that this application can be processed into a patent.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.2  All other inquiries concerning the status of the application should be directed to the Office of Patent Publication at 571-272-4200.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.85(c).
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.